Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 10-11, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 7-8, and 10-14 of U.S. Patent No. 10,042,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of the subject matter of the current claims is contained within the subject matter of claims of U.S. Patent No. 10,042,674 respectively. A representative claim 1 is shown in the table below. 

Application 16/043,205
US 10,042,674
1. A computer-implemented method for controlling capacity of a database system that includes one or more database nodes operable to process data stored in a database, wherein each one of the database nodes can use one or more resources in connection with the processing of the data stored in the database, the computer-implemented method comprising: 

1. A computer-implemented method of controlling capacity of a database system that includes one or more database nodes operable to process data stored in a database managed by the database system, wherein each one of the database nodes includes at least one physical processor and non-transitory computer readable storage medium configured to be accessed by the at least one processor, wherein the at least one physical processor is further configured to use one or more resources of the database system in connection with the processing of the data stored in the database, and wherein the computer-implemented method comprising: 


obtaining, by at least one physical processor, a target capacity of the database system as a desired overall target capacity of the database determined at least partly based on a performance goal value of the database; 

changing capacity of the database system from a current computing capacity to another computing capacity that is different than the current capacity, by causing usage capacity of at least one of the resources to be changed from a current usage capacity to another usage capacity different than the current usage capacity, by performing at least the following: 

effectively changing, by the at least one physical processor, from a current computing capacity to another computing capacity that is different than the current capacity to achieve the overall target capacity of the database system, by at least causing usage capacity of at least one of the resources to be changed, at least partly based on the target capacity, from a current usage capacity to another usage capacity different than the current usage capacity when the database system is operational and processing the data in the database, and 


wherein the causing of the usage capacity of the least one resource to be changed comprises: 


changing the capacity of at least one of the database nodes of the database system from a current capacity to a different capacity, by at least performing the following: 

changing the actual processing rate of one or more physical processors of the at least one of the database nodes of the database system from a current processing rate to a different processing rate; and 

changing the actual processing rate of one or more physical processors of the at least one of the database nodes of the database system from a current processing rate to a different processing rate to achieve the desired overall the target capacity of the database system, by at least skipping one or more clock cycles based on performance improvement recommendations monitored by a usage regulator; and 

effectively changing access capacity of at least one of the computing resources of the at least one of the database nodes of the database system from a current access capacity to a different access capacity.

effectively changing access capacity of at least one of the computing resources of the at least one of the database nodes of the database system from a current access capacity to a different access capacity to achieve the desired overall the target capacity of the database system.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sivasubramanian et al. (US Pre-Grant Publication 2010/0250748). 

As to claim 1, Sivasubramanian teaches a computer-implemented method for controlling capacity of a database system that includes one or more database nodes operable to process data stored in a database, wherein each one of the database nodes can use one or more resources in connection with the processing of the data stored in the database, the computer-implemented method comprising: 
changing capacity of the database system from a current computing capacity to another computing capacity that is different than the current capacity, by causing usage capacity of at least one of the resources to be changed from a current usage capacity to another usage capacity different than the current usage capacity (see Sivasubramanian paragraphs [0013] and [0015] for general discussion of manually or automatically changing the data environment. Also see [0016] and Figure 6 for showing that and a customer may authorize automatically increasing processing capacity or storage capacity), by performing at least the following: 
changing the actual processing rate of one or more physical processors of the at least one of the database nodes of the database system from a current processing rate to a different processing rate (see paragraphs [0013], [0015]-[0016] and [0047]. Processing capacity may be adjusted automatically); and 
effectively changing access capacity of at least one of the computing resources of the at least one of the database nodes of the database system from a current access capacity to a different access capacity (see paragraphs [0013], [0015]-[0016] and [0048]. Storage capacity may be adjusted automatically).  

As to claim 2, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the causing of the usage capacity of the least one resource to be changed comprises: 
causing the capacity of the at least one resource to be changed when the database system is operational (see [0049]. Resources may be scaled without affecting the availability of the resources).  

As to claim 3, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the causing of the usage capacity of the least one resource to be changed comprises: 
causing the capacity of at least one resource to be changed dynamically at runtime (see [0047]-[0049]. Resources may be changed as the system is operating).  

As to claim 4, Sivasubramanian teaches the computer-implemented method of claim 1,
wherein the database system includes multiple database nodes operable to process data stored in the database and access at least one of the resources in parallel (see paragraphs [0020] and [0024]. Multiple databases may exist. As noted in paragraph [0030], tasks may be performed on databases in parallel), and 
wherein the causing of the usage capacity of the least one resource to be changed comprises: 
causing capacity of first and second resources that can be accessed respectively by first and second nodes of the multiple nodes to be changed (see paragraphs [0047]-[0051]. Storage capacity may be changed). 

As to claim 5, Sivasubramanian teaches the computer-implemented method of claim 4, wherein the causing of capacity of first and second resources to be changed is performed when the database is processing data, dynamically, at runtime (see Sivasubramanian paragraph [0051]).   

As to claim 6, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
obtaining a target computing capacity for the database system, wherein the target computing capacity is the less than the full computing capacity of the database system (see paragraphs [0048]-[0051]. A user may submit a target that is less than the full capacity, also shown in Figure 6); and 
wherein the causing of usage capacity of the least one resource to be changed cause the capacity of the at least one resource to be changed based on the target capacity (see paragraphs [0048]-[0051]).  

As to claim 7, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the resources that can be accessed by one or more database nodes includes one or more of the following: 
one or more processors, one or more other computing resources, access to Input/Output (I/O) associated with the database, access to one or more operations, access to one or more database operations (see Sivasubramanian paragraphs [0046]-[0051] for examples of at least processors and computing resources).   

As to claim 8, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
limiting usage of at least one of database nodes of the database system beyond a level at which usage can be provided when usage of the at least database is regulated at full capacity (see paragraphs [0038]-[0039] and [0046] and Figure 6. Usage is limited to be less than capacity).  

As to claim 9, Sivasubramanian teaches the computer-implemented method of claim 8, wherein the limiting of the usage of the at least one database node comprises one or more of the following: 
effectively reducing the processing rate of the one more processors of the database below that full processing rate at full computing capacity (see Sivasubramanian paragraph [0046], [0049] and Figure 6. The user can adjust the processing rate to be below full capacity); and 
effectively limiting access to at least one of the other computing resources below than can be achieved at full computing capacity (see Sivasubramanian paragraph [0046] and Figure 6).  

As to claim 10, Sivasubramanian teaches the computer-implemented method of claim 8, wherein the limiting of the usage of least one the database nodes of the database system comprises: 
effectively delaying access to at least one of the computing resources, thereby delaying usage of the at least one computing resource (see paragraph [0052]. Access may be delayed during a maintenance period).  

As to claim 11, Sivasubramanian teaches the computer-implemented method of claim 10, wherein the effectively delaying access to at least one of the computing resources comprises: 
scheduling access to the at least one computing resource according to a determined delay period (see paragraph [0052]. Access may be scheduled around a maintenance window period).  

As to claim 12, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the changing of the capacity of the database system comprises: 
controlling the computing capacity of the database system based on a target computing capacity (see Sivasubramanian paragraphs [0045]-[0046] and Figure 6. Target computing capacities may be set by a user) by one or more of the following: 
regulating the computing capacity of at least one of multiple database nodes of the database system (see Sivasubramanian paragraphs [0045]-[0046]) by limiting at least one: 
(i) processing or execution capacity of one or more processors of one or more of the database nodes (see Sivasubramanian paragraphs [0045]-[0046]. Processing capacity on a database node may be regulated), and 
(ii) I/O usage of one or more processors of one or more of the database nodes.  

As to claim 13, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
obtaining monitored computing usage data by monitoring computing usage of one or more database nodes of the database system (see Sivasubramanian paragraphs [0045]-[0046]); and 
Docket No. 20788C0167controlling the computing capacity of the database system based on the monitored computing usage data (see Sivasubramanian paragraphs [0045]-[0046]). 

As to claim 14, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the limiting of the usage comprises: 
monitoring computing usage of at least a first activity that is not regulated with respect to its usage of at least one of the resources (see paragraphs [0038] and [0043]-[0044]. Read activity may be monitored, with respect to memory and processing capacity); 
determining, at least partially based on the monitored computing usage data, whether to regulate or change regulation of the computing usage of a second activity (see paragraphs [0043]-[0044]. Processing and memory can be addressed); and 
initiating regulation or changing the regulation of the computing usage of the second activity with respect to one or more of the resources when the determining determines to limit the computing usage of the second activity (see paragraphs [0043]-[0044]. Processing and memory can be addressed).  

As to claim 15, Sivasubramanian teaches the computer-implemented method of claim 1, where the computer-implemented method further comprises: 
obtaining a target computing capacity for the database system (see Sivasubramanian paragraphs [0046]-[0051]); and 
regulating the computing usage of one or more database activities associated with the database system based on the target computing capacity (see Sivasubramanian paragraphs [0046]-[0051]).  

As to claim 16, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
monitoring the one or more database activities at least with respect to their usage of the one or more resources (see Sivasubramanian paragraphs [0045]-[0046]); 
regulating the computing usage of one or more database activities based on the monitoring of the one or more database activities when the database is active (see Sivasubramanian paragraphs [0045]-[0046]).  

As to claim 17, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
determining, based on one or more criteria, whether to change capacity of the database system from the current computing capacity to the other computing capacity (see Sivasubramanian paragraphs [0048]-[0051]).  

As to claim 18, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the one or more criteria comprises one or more of the following: 
managing a service of the database (see Sivasubramanian paragraphs [0048]-[0051]); 
managing a service level associated with a service of the database; and 
meeting a service level goal and/or service level agreement.

As to claims 19 and 20, see the rejection of claim 1. 

Response to Arguments
Applicant's arguments filed 18 January 2021 have been fully considered but they are not persuasive. 

Applicant argues on page 9 that “Sivasubramanian is NOT directed to controlling capacity of a database system operable to process data stored in a database. Instead, Sivasubramanian is directed to “monitoring an automatic scaling of data volumes” and it states the scaling of storage capacity can be performed (Sivasubramanian, Title and Abstract). As such, it is apparent that Sivasubramanian cannot teach control capacity of a database system in the context of claim 1.”
In response to this argument, Examiner notes that data volumes storing data in a system are database systems. Examiner reminds Applicant that no definition for “database system” is provided in the claims or the specification. An example is provided in paragraph [0002] of the specification, which states that “a very simple database or database system can, for example, be provided on a personal computer (PC) by storing data on a (Hard Disk) and executing a computer program that allows access to the data.” Sivasubramanian teaches such a “database system” (see Title, Abstract, and paragraphs [0012]-[0013] and [0015]-[0016], which all indicate that data environments may be accessed). 

Applicant continues, arguing that “it is respectfully submitted that Sivasubramanian does not teach changing the actual processing rate of one or more physical processors of the at least one of the database nodes of the database system from a current processing rate to a different processing rate.” Applicant then cites a portion of paragraph [0047] of Sivasubramanian, and states that Sivasubramanian “does not teach changing the actual processing rate of one or more physical processors. Instead, Sivasubramanian teaches adjusting processing (or usage) allocation of a customer or user account from 60% to 90%.”
In response this argument, Examiner notes that the specification contains no explicit definition for “actual processing rate.” Examiner notes that paragraph [0077] of the specification discusses how an “effective processing rate” may be set. Sivasubramanian, in allocating a processing rate to a user account, is setting an “actual processing rate,” for the user account. 
Sivasubramanian teaches the claimed subject matter to the extent claimed. Applicant is reminded that additional details, such as limitations regarding the definition of “actual processing rate,” have no patentable weight until claimed. 

Applicant elaborates, stating that “Sivasubramanian does not teach reducing the processing rate of one or more processors. In fact, it is readily apparent from Fig. 6 of Sivasubramanian, resource configuration and scaling of a processor with respect to a particular customer group is taught by Sivasubramanian. However, this allocation of resources does NOT teach or suggest changing the actual processing rate of a processor. Instead, it merely teaches allocating a portion of the processor capacity to a particular entity without reducing the actual processing rate of the processor. This simply means that the processing rate of the processor is not changed. Instead, limited access to the processor is allocated to a particular entity (e.g., user account). Therefore, it is respectfully submitted that the examiner’s [rejection] is improper and should be withdrawn for yet an additional reason.”
In response to applicant’s argument, examiner notes that the independent claims do not require “reducing the processing rate of one or more processors.” Applicant is reminded the unclaimed features from the specification have no patentable weight until claimed. 
However, examiner notes that dependent claim 9 does require “effectively reducing the processing rate of the one more processors of the database below that full processing rate at full computing capacity.” Notably, this is not a general “reducing the processing rate of the one or more processors,” as Applicant argues, but rather requires that the processing rate must be reduced below that full processing rate at full computing capacity.
Sivasubramanian teaches this at paragraph [0046], [0049] and Figure 6. As noted in the cited paragraphs, the user can adjust the processing rate to be below full capacity, or 100%. This teaches changing the actual processing rate for a user, which shows “changing the actual processing rate.” 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152